DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains the implied phrase “There is provided”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Multiple claims contain the limitation "standard taper rate", “National Pipe Thread standard”, or “standard pitch diameter”. Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).
The term "high temperature tolerance" in claims 9, 10, and 22 is a relative term which renders the claim indefinite.  The term "high temperature tolerance" is not defined by the claim, 
Regarding claims 8 and 21, these claims recite “further comprising: a plurality of ribs”. However, the claims they depend from already recited “at least one rib”. This make it unclear as to how many ribs are being required by claims 8 and 21. In other words, are claims 8 and 21 requiring a plurality of ribs in addition to the at least one rib (i.e. a minimum of three ribs), or attempting to further define the “at least one rib” as “a plurality of ribs” (i.e. a minimum of two ribs)? Clarification is required. 
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-16, 18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring DE (4,328,877A1).
In regards to claims 1, 14, and 15, Gehring discloses a coupling comprising: 
a first tubular member (2) having a first body portion (10) with threads (see paragraph [0028] of translation) extending at least partially along an exterior surface portion thereof; 
a first flange end portion (3a) extending radially outwardly from the first body portion; 
a first recess (recess that holds ring “9”) extending axially into the first flange end portion parallel relative a longitudinal axis of the first tubular member and toward the first body portion; 
a first sealing ring (9) within the first recess; 
a first body flange portion (3c) extending radially outwardly from the first body portion and axially spaced apart from the first flange end portion; 
a second recess (12a) extending axially into the first body flange portion parallel relative the longitudinal axis of the first tubular member and toward the first flange end portion; and, 
a second sealing ring (11) within the second recess.
While Gehring does not expressly disclose the threads tapering at a less than standard taper rate or having a pitch diameter of .006 inches to .008 inches below a lower pitch diameter tolerance of National Pipe Thread standard pitch diameter; thread taper rate and pitch diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Gehring to have the threads taper at a less than standard taper rate and a pitch diameter of .006 inches to .008 inches below a lower pitch diameter tolerance of National Pipe Thread 
In regards to claim 2, Gehring further discloses a second tubular member (8) having a second body portion; 
a second flange end portion (end portion of “8”) extending from the second body portion; and, 
a collar (5) axially displaceable along the second body portion and engageable with the first flange end portion to draw the second flange end portion into abutment with the first flange end portion for sandwiching the first sealing ring between the first flange end portion and the second flange end portion within the first recess (shown in fig. 1).
In regards to claims 7 and 8, Gehring further discloses a bore (central bore) extending axially through the first tubular member; and, a plurality of ribs (shown in fig. 1 on internal surface of “2”) extending longitudinally at least partially along the bore.
In regards to claims 9 and 10, Gehring discloses the claimed invention but is silent to the materials of the components.  It would have been obvious to one having ordinary skill in the art to modify Gehring by making the first tubular member from Chlorinated Polyvinyl Chloride (CPVC), due to its temperature resistance, corrosion resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  
In regards to claim 11, Gehring further discloses the first flange end portion further includes a first abutment surface portion into which the first recess extends, the second flange end portion further includes a second abutment surface portion; and, the first sealing ring is compressed within the first recess as the first abutment surface portion and the second abutment surface portion are drawn together (shown in fig. 1).
In regards to claims 12 and 13, Gehring further discloses the threads of the first tubular member with the less than standard taper rate sealingly engage with threads of a female conduit when the female conduit is torqued into engagement with the first tubular member (see paragraph [0028]), the threads of the female conduit being one of parallel threads and threads having a  National Pipe Thread standard taper rate (it is noted that the female conduit is not a required structural element of the claim, and thus since Gehring is capable of being used with such a conduit, the limitation has been met).
In regards to claims 16, 26, and 27, Gehring discloses a tubular member (2) comprising: 
a body portion (10) with threads (see paragraph [0028] of translation) extending at least partially along an exterior surface portion thereof; 
a flange end portion (3a) extending radially outwardly from the first body portion; 
a first recess (recess that holds ring “9”) extending axially into the first flange end portion parallel relative a longitudinal axis of the first tubular member and toward the first body portion; 
a first sealing ring (9) within the first recess; 
a body flange portion (3c) extending radially outwardly from the first body portion and axially spaced apart from the first flange end portion; 

a second sealing ring (11) within the second recess.
While Gehring does not expressly disclose the threads tapering at a less than standard taper rate or having a pitch diameter of .006 inches to .008 inches below a lower pitch diameter tolerance of National Pipe Thread standard pitch diameter; thread taper rate and pitch diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Gehring to have the threads taper at a less than standard taper rate and a pitch diameter of .006 inches to .008 inches below a lower pitch diameter tolerance of National Pipe Thread standard pitch diameter, as thread taper rate and pitch diameter may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
In regards to claim 18, Gehring further discloses the flange end portion is for engagement with a collar (5) extendable from a second tubular member (8) for drawing a second tubular member into abutment with the flange end portion for sandwiching the first sealing ring between the flange end portion and the second tubular member within the first recess.
In regards to claims 20 and 21, Gehring further discloses a bore (central bore) extending axially through the first tubular member; and, a plurality of ribs (shown in fig. 1 on internal surface of “2”) extending longitudinally at least partially along the bore.
In regards to claim 22, Gehring discloses the claimed invention but is silent to the materials of the components.  It would have been obvious to one having ordinary skill in the art to modify Gehring by making the first tubular member from Chlorinated Polyvinyl Chloride (CPVC), due to its temperature resistance, corrosion resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  
In regards to claim 23, Gehring further discloses the flange end portion further includes an abutment surface portion into which the first recess extends; and, the first sealing ring is compressible within the first recess as the abutment surface portion and the second tubular member are drawn together (shown in fig. 1).
In regards to claims 24 and 25, Gehring further discloses the threads of the first tubular member with the less than standard taper rate sealingly engage with threads of a female conduit when the female conduit is torqued into engagement with the first tubular member (see paragraph [0028]), the threads of the female conduit being one of parallel threads and threads having a  National Pipe Thread standard taper rate (it is noted that the female conduit is not a required structural element of the claim, and thus since Gehring is capable of being used with such a conduit, the limitation has been met).

Allowable Subject Matter
Claims 3-6 and 17, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a tubular member comprising all limitations of the claims. 
Gehring shows a coupling comprising most of the limitations of the claims as shown above, but does not show or suggest the second sealing ring is identical in size and shape with the first sealing ring and is interchangeable with the first sealing ring, or an exterior surface portion of the flange end portion is threaded for cooperative threaded engagement with the collar, or the collar includes a neck portion for axial displacement along the second body portion and sized for abutment with the second flange end portion and a mouth portion wider than the neck portion and extending from the neck portion and over and beyond the second flange end portion for engagement with the first flange end portion.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679   
04/30/2021